DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 3/29/2022 amended claims 1, 3, 4, 8, 10, and 15-19. Claims 1-20 are currently pending herein, however claims 15-20 were previously withdrawn in response to a Restriction requirement.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The previous objections to the drawings are withdrawn in light of the amendments.
Claim Objections
The previous objections to the claims are withdrawn in light of the amendments, the objections that remain are detailed below.
Claim Rejections - 35 USC § 112
The previous rejections of the claims under 35 USC 112 are withdrawn in light of the amendments, the rejections that remain are detailed below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding the claims, each claim recites a version of the open-ended clauses "configured to be tiltable" (Claim 1, line 4), "configured to drive" (Claim 1/8), "configured to be removable" (Claim 2/14), "configured to be coupled" (Claim 2), "configured to cover" (Claim 2), "configured to interface" (Claim 4), "configured to mate" (Claim 5), "configured to allow" (Claim 7/13), "configured to fit" (Claim 10/11) etc., which renders the claims indefinite, since it's not clear whether the claimed "tilting/driving/removing/etc." is actually taking place or not. It has been held that the open-ended recitations stating that an element is capable to perform a function (e.g., "configured to", "adapted to", etc.) are not the positive limitations but only require the ability to so perform. They do not constitute a limitation in any patentable sense. See In re Hutchinson, 69 USPQ 138. Just because something is "configured to" do something (i.e. is "capable of" doing something), doesn't actually mean it does it. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). The Office hereby notes that "configured to" does not explicitly denote how features(s) are constructed and/or associated with other claimed limitations; whereas the claim is amenable to two or more plausible claim constructions. If a claim is amenable to two or more plausible claim constructions, then the claim may be deemed indefinite. See Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential). Applicant is required to use definitive and positive statements while reciting the structure and functions of the claimed apparatus (e.g. "a locking arm chamfer [that is configured to engage] --engaging-- the lock pin chamfer"). Appropriate correction is required.
Claim Rejections - 35 USC § 102
The previous rejections of the claims under 35 USC 102 are withdrawn in light of the amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5, 8, 9, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doerksen (US 9,101,817 B2) in view of Chen (US PG PUB 2018/0215434 A1 – Applicant provided prior art).
[Claim 1] Regarding Claim 1, Doerksen discloses: A self-balancing electric vehicle (See, e.g., Fig.1-23, 100) comprising: a wheel (See, e.g., Fig.1-23, 132) having an axis of rotation; a board (See, e.g., Fig.1-23, 104+116+120) having an aperture to accommodate the wheel (See, e.g., Fig.1-23) and wherein the board is configured to be tiltable about the axis of the wheel (See, e.g., Fig.1-23); an electric hub motor (See, e.g., Fig.1-23, 144) coupled to a power supply (See, e.g., Fig.1-23, 250) and configured to drive the wheel; a motor controller (See, e.g., Fig.1-23, 254) configured to receive orientation information indicating an orientation of the board and to cause the hub motor to propel the board based on the orientation information (See, e.g., Fig.1-23); and a fender substitute (See, e.g., Fig.1-23, 228+232) including a peripheral flange (See, e.g., Fig.1-23, 228+232) coupled to a frame of the board (See, e.g., Fig.1-23, 104+116+120) and extending around the aperture, while leaving an upper surface of the wheel uncovered (See, e.g., Fig.1-23).
Doerksen fails to explicitly teach: wherein the fender substitute extends around an entirety of the aperture.
However, Chen teaches a similar self-balancing vehicle (See, e.g., Chen: Fig.18-19, 510+610) wherein a fender substitute (See, e.g., Chen: Fig.18-19, 570) including a peripheral flange (See, e.g., Chen: Fig.18-19, 570+572) is coupled to a frame of the board (See, e.g., Chen: Fig.18-19, 515) and extends around an entirety of an aperture (See, e.g., Chen: Fig.18-19, around 544), while leaving an upper surface of a wheel uncovered (See, e.g., Chen: Fig.18-19, 544).
Chen teaches that it is well known in the art of vehicle design to provide the wheel fender extending around the entirety of the wheel aperture. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Doerksen modified with the fender substitute modified to extend around the entirety of the wheel aperture such as taught by Chen, for the purpose of conveniently maintaining the internal connection members in a covered configuration during use, beneficially allowing a user to remove the fender in order to access any sensors or connectors that may need to be repaired/replaced while preventing any dirt or debris from entering the internal connections during use, and  additionally presenting a neat and concise visual appearance when stored on the vehicle. Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)).
[Claim 2] Regarding Claim 2, the combination of Doerksen in view of Chen teaches: wherein the fender substitute is configured to be removable to allow the board to accommodate a fender (See, e.g., Doerksen: Fig.1-23, 240) having a second peripheral flange (See, e.g., Doerksen: Fig.1-23, 240) configured to be coupled to the frame of the board and extending around the aperture, wherein the fender includes an arched portion (See, e.g., Doerksen: Fig.1-23, 240) configured to cover the upper surface of the wheel (See, e.g., Doerksen: Fig.1-23).
[Claim 3] Regarding Claim 3, the combination of Doerksen in view of Chen teaches: wherein the board includes a deck portion (See, e.g., Doerksen: Fig.1-23, 116+120) having an opening formed in an inboard end (See, e.g., Doerksen: Fig.1-23, 108), the fender substitute includes a downward flange (See, e.g., Doerksen: Fig.1-23, 228+232), and the opening is sealed by the downward flange (See, e.g., Doerksen: Fig.1-23).
[Claim 5] Regarding Claim 5, the combination of Doerksen in view of Chen teaches: wherein the board includes an axle mounting block (See, e.g., Doerksen: Fig.1-23, 164+184), and the peripheral flange includes an inner protrusion configured to mate with a corresponding channel in the mounting block (See, e.g., Doerksen: Fig.1-23, 216).
[Claim 8] Regarding Claim 8, Doerksen discloses: A self-balancing electric vehicle (See, e.g., Fig.1-23, 100) comprising: one or more wheels (See, e.g., Fig.1-23, 132) having a common axis of rotation; a board having a first end, a second end, a frame (See, e.g., Fig.1-23, 104+116+120), and an aperture to accommodate the one or more wheels (See, e.g., Fig.1-23), wherein the board is tiltable about the axis of the one or more wheels (See, e.g., Fig.1-23); an electric hub motor (See, e.g., Fig.1-23, 144) coupled to a power supply (See, e.g., Fig.1-23, 250) and configured to drive the one or more wheels; a motor controller (See, e.g., Fig.1-23, 254) configured to receive orientation information indicating an orientation of the board and to cause the hub motor to propel the board based on the orientation information (See, e.g., Fig.1-23); and a fender substitute (See, e.g., Fig.1-23, 228+232+216) including a peripheral flange (See, e.g., Fig.1-23, 228+232+216) coupled to the frame and extending around the aperture (See, e.g., Fig.1-23), without extending over an upper surface of the one or more wheels (See, e.g., Fig.1-23).
Doerksen fails to explicitly teach: wherein the fender substitute surrounds the aperture.
However, Chen teaches a similar self-balancing vehicle (See, e.g., Chen: Fig.18-19, 510+610) wherein a fender substitute (See, e.g., Chen: Fig.18-19, 570) including a peripheral flange (See, e.g., Chen: Fig.18-19, 570+572) is coupled to a frame of the board (See, e.g., Chen: Fig.18-19, 515) and surrounds an aperture (See, e.g., Chen: Fig.18-19, around 544), without extending over an upper surface of a wheel (See, e.g., Chen: Fig.18-19, 544).
Chen teaches that it is well known in the art of vehicle design to provide the wheel fender surrounding the wheel aperture. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Doerksen modified with the fender substitute modified to surround the wheel aperture such as taught by Chen, for the purpose of conveniently maintaining the internal connection members in a covered configuration during use, beneficially allowing a user to remove the fender in order to access any sensors or connectors that may need to be repaired/replaced while preventing any dirt or debris from entering the internal connections during use, and additionally presenting a neat and concise visual appearance when stored on the vehicle. Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007))
[Claim 9] Regarding Claim 9, the combination of Doerksen in view of Chen teaches: wherein the board includes a deck portion (See, e.g., Doerksen: Fig.1-23, 116+120) having an opening formed in an inboard end (See, e.g., Doerksen: Fig.1-23, 108), and the fender substitute includes a downward flange (See, e.g., Doerksen: Fig.1-23, 228+232) covering the opening (See, e.g., Doerksen: Fig.1-23).
[Claim 11] Regarding Claim 11, the combination of Doerksen in view of Chen teaches: wherein the board includes an axle mounting block (See, e.g., Doerksen: Fig.1-23, 164+184), and the peripheral flange includes a protrusion configured to fit within a channel in the mounting block (See, e.g., Doerksen: Fig.1-23, 216).
[Claim 14] Regarding Claim 14, the combination of Doerksen in view of Chen teaches: wherein the fender substitute is configured to be removable by a user and replaceable by a fender (See, e.g., Doerksen: Fig.1-23, 240).
Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doerksen in view of Chen and further in view of Woolson et al. (US 10,682,565 B1).
[Claim 4/10] Regarding Claims 4/10, the combination of Doerksen in view of Chen fails to explicitly teach: wherein the fender substitute includes a ridge extending along lateral edges of the peripheral flange and configured to interface with an outer edge of the frame of the board. 
However, Woolson teaches a similar vehicle (See, e.g., Woolson: Fig.1-13) wherein a fender substitute (See, e.g., Woolson: Fig.1-13, 20+25) includes a ridge (See, e.g., Woolson: Fig.1-13, 22+23) extending along lateral edges of a peripheral flange (See, e.g., Woolson: Fig.1-13, 22+23) and configured to interface with an outer edge of the frame of the board (See, e.g., Woolson: Fig.1-13, in FPR+FR).
Woolson teaches that it is well known in the art of balancing vehicle design to provide the fender substitute with flange ridges to mate with grooves in the vehicle frame. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by the combination of Doerksen in view of Chen modified with the fender substitutes having flange ridges to mate with grooves in the vehicle frame such as taught by Woolson, for the purpose of conveniently providing specific mating connection portions to facilitate fast and secure attachment/detachment operation for the user, beneficially allowing a user to use the system easily, and additionally presenting a neat and concise visual appearance when mounted on the vehicle. Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)).
Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doerksen in view of Chen and further in view of Gomi et al. (US 8,567,537 B2).
[Claim 6/12] Regarding Claims 6/12, the combination of Doerksen in view of Chen teaches: wherein the board includes a handle (See, e.g., Doerksen: Fig.1-23, 220).
The combination of Doerksen in view of Chen fails to explicitly teach: wherein the peripheral flange includes a beveled edge formed in an inboard side to facilitate placement of the handle in a carrying position. 
However, Gomi teaches a similar balancing vehicle (See, e.g., Gomi: Fig.1-11, 1) wherein a peripheral flange (See, e.g., Gomi: Fig.1-11, 21+61+22+36+180) includes a beveled edge (See, e.g., Gomi: Fig.1-11, 21+61+36+180) formed in an inboard side to facilitate placement of a handle (See, e.g., Gomi: Fig.1-11, 71+183) in a carrying position (See, e.g., Gomi: Fig.1-11).
Gomi teaches that it is well known in the art of balancing vehicle design to provide a peripheral flange including a beveled edge formed in an inboard side to facilitate placement of a handle in a carrying position. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by the combination of Doerksen in view of Chen modified with a peripheral flange including a beveled edge formed in an inboard side to facilitate placement of the handle in a carrying position such as taught by Gomi, for the purpose of conveniently providing specific mating connection portions to facilitate fast and secure handle retraction/extraction operation for the user, beneficially allowing a user to use the system easily, and additionally presenting a neat and concise visual appearance when mounted on the vehicle. Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)).
Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doerksen in view of Bigler (US 10,307,659 B2).
[Claim 7/13] Regarding Claims 7/13, the combination of Doerksen in view of Chen teaches: wherein the board includes a footpad coupled to the frame (See, e.g., Doerksen: Fig.1-23, 116+120+124+128)
The combination of Doerksen in view of Chen fails to explicitly teach: the footpad having a first notch, a second notch is formed in the peripheral flange, and the first and second notches collectively form a slot configured to allow a battery indicator to be viewable by a rider. 
However, Bigler teaches a similar balancing vehicle (See, e.g., Bigler: Fig.1A-3) wherein a footpad (See, e.g., Bigler: Fig.1A-3, 102+112) having notches formed in a peripheral flange region (See, e.g., Bigler: Fig.1A-3, near 106f), forming a slot (See, e.g., Bigler: Fig.1A-3, near106f) configured to allow a battery indicator (See, e.g., Bigler: Fig.1A-3, 106f) to be viewable by a rider (See, e.g., Bigler: Fig.1A-3).
Bigler teaches that it is well known in the art of balancing vehicle design to provide the board footpads with notches to form a slot for housing a battery indicator. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by the combination of Doerksen in view of Chen modified with the board footpads peripheral flange having notches to form a slot for housing a battery indicator such as taught by Bigler, for the purpose of conveniently providing unique battery status indicators for the board where desirable, beneficially allowing a user to use the status indicator system easily, and additionally presenting a neat and concise visual appearance on the vehicle. Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES M DOLAK/Primary Examiner, Art Unit 3618